Case: 15-40604      Document: 00513277296         Page: 1    Date Filed: 11/18/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                       Fifth Circuit

                                                                                  FILED
                                                                            November 18, 2015
                                    No. 15-40604
                                  Summary Calendar                             Lyle W. Cayce
                                                                                    Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JESUS PABLO MACIAS-MEDINA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:14-CR-837-1


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Jesus Pablo Macias-Medina (Macias) appeals the 57-month sentence
imposed on his guilty plea conviction for reentering the United States illegally.
See 8 U.S.C. § 1326. He contends that the district court committed procedural
error in imposing sentence and also that it imposed a substantively
unreasonable sentence after declining to grant him a downward departure or
a variance.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 15-40604     Document: 00513277296    Page: 2   Date Filed: 11/18/2015


                                  No. 15-40604

         We find no merit to Macias’s contentions that the district court erred
procedurally because it failed to explain why it denied a sentence below the
guidelines range, was unwilling to address the sentencing guideline provision
concerning supervised release of a deportable alien, and inadequately
explained its reason for imposing a term of supervised release. If a district
court “decides simply to apply the Guidelines to a particular case, doing so will
not necessarily require lengthy explanation.” Rita v. United States, 551 U.S.
338, 356 (2007). The district court made clear that Macias’s extensive criminal
history drove the choice of prison term and the decision to require supervised
release. Because this case is “conceptually simple . . . and the record makes
clear that the [court] considered the evidence and the arguments,” no greater
explanation was necessary. Id. at 359. Also, a district court is not precluded
from imposing a term of supervised release on a removable alien if the court
determines, as occurred in Macias’s case, that supervision is necessary as an
added measure of protection and deterrence. See U.S.S.G. § 5D1.1, comment.
(n.5).    The district court’s determination is amply supported by Macias’s
criminal history. Because Macias shows no “error at all,” he fails to establish
that we should reverse for plain procedural error.         See United States v.
Teuschler, 689 F.3d 397, 400 (5th Cir. 2012).
         Additionally, we reject the contention that Macias was entitled to a
downward departure or a variance. In our caselaw, a departure is a sentence
that falls outside the initially calculated guidelines range but is authorized by
one or more provisions of the Sentencing Guidelines, while a variance is a
sentence that is not so authorized. United States v. Brantley, 537 F.3d 347,
349 (5th Cir. 2008).     Nothing indicates that the district court was of the
mistaken belief that it was not free to depart. Therefore, to the extent that a
departure basis existed and the district court believed it could depart below



                                        2
    Case: 15-40604     Document: 00513277296      Page: 3   Date Filed: 11/18/2015


                                  No. 15-40604

the guidelines range but declined to do so, we are without jurisdiction to review
the decision. See United States v. Lucas, 516 F.3d 316, 350 (5th Cir. 2008).
However, reviewing the question whether the district court’s imposition of a
guideline sentence instead of a non-guideline sentence was reasonable, we find
no relief warranted.
      Because Macias’s sentence is “within a properly calculated Guideline
range,” an inference arises that the district court considered “all the factors for
a fair sentence set forth in the Guidelines.” United States v. Mares, 402 F.3d
511, 519 (5th Cir. 2005).     In this circuit, a within-guidelines sentence “is
presumptively reasonable.” United States v. Alonzo, 435 F.3d 551, 554 (5th
Cir. 2006); see also Rita, 551 U.S. at 347. Nothing in the record counsels in
favor of not applying the presumption of reasonableness, particularly in light
of Macias’s extensive criminal history. Moreover, even if we were to agree with
Macias that a below-guidelines sentence would be reasonable, that is
insufficient basis for disturbing the district court’s sentencing decisions. See
Gall v. United States, 552 U.S. 38, 46, 51 (2007).
      AFFIRMED.




                                        3